DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Said Broome at 571-272-2931 if you have any questions regarding this correspondence and/or replying.  If you cannot reach Examiner Broome, please leave a voicemail and your call will be returned within 1 business day.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
This application is claiming the benefit of prior-filed application No. 10/713,912 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the specific reference included in the first sentence(s) of the specification to the benefit of the prior-filed application, unless applicant can establish copendency between the applications. This application makes reference to or appears to claim subject matter disclosed in Application No. 10/713,912, filed 05/02/2003. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific 
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.

Claim Objections
Claims 12, 13 and 15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other multiple dependent claim. See MPEP § 608.01(n) for acceptable Multiple Dependent claim wording. Claim 15 is objected to because of its dependency on claim 13, therefore claim 15 would not require correction if claim 13 was properly corrected. To advance prosecution the following corrections for claim 12 and 13 to overcome this claim objection are suggested below: 
12. The color shift therapy apparatus according to claim 1, , including effective educational or treatment programs, text content and data, image or animation, 3D animation and renderings, film, film effects or motion displays, where said display is combined with an audio component and/or audio response feedback.  
13. The color shift therapy apparatus according to claim 1, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a control means”, “a color display means” and a “driving means” recited in claim 1, “control means” in claim 2, “clinician input means” in claim 3, “means” in claim 4, “color display means” in claim 5, “display means” in claim 6, “control means” in claim 7, and “means” recited in claims 14 and 16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:
(1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 of prior U.S. Patent No. 7,253,824. This is a statutory double patenting rejection. Table I listed below is provided to show which claims in the current application 16/532,355 are rejected on the ground of statutory type double patenting and map to claims of U.S. Patent 7,253,824. Table II is provided below to show how the claimed limitations from the independent claim 1 of the current application 16/532,355 map to the independent claim 1 of U.S. Patent 7,253,824.



TABLE 1
Current Application: 16/532,355
Claims 1, 3, 4, 7, 8, 10, 16
U.S. Patent: 7,253,824
Claims 1, 3, 4, 7, 8, 10, 15


TABLE II
Current Application: 16/532,355 (Claim 1)
U.S. Patent: 7,253,824 (Claim 1)
1. A color shift therapy apparatus comprising: a control means; 
a color display means for being viewed by a patient; and
1.A color shift therapy apparatus comprising: a control means;  
a color display means for being viewed by a patient;  and

a driving means for at least providing color shifting signals to said color display in response to said control means for displaying gradation shifting colors on said color display means;

a driving means for at least providing color shifting signals to said color display in response to said control means for displaying gradation shifting colors on said color display 
means;
whereby in response to said control means a color shift from one preselected color to another preselected color is repeatedly performed while changing said one pre- selected color and said another preselected color until an optimum color therapy program of the correct colors and gradation shift is determined; 
whereby said gradation shift between the correct colors is to be repeatedly displayed in therapy.

whereby in response to said control means a color shift from one preselected color to another preselected color is repeatedly performed while changing said one preselected color and said another preselected color until an optimum color therapy program of the correct colors and gradation shift is 
determined;  
whereby said gradation shift between the correct colors is to be repeatedly displayed in therapy.



Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 5, 6, 9, 14 and 15 of the currently examined application(16/532,355) is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2, 5, 6, 9, 13 and 14 of U.S. Patent 7,253,824. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that the claim language as provided in claim 2 as an example of the current application 16/532,355: “The color shift therapy apparatus according to claim 1 wherein said control means comprises a clinician input CaS.“, though it is a slight variation from claim 2 of U.S. Patent 7,253,824: “The color shift therapy apparatus according to claim 1 wherein said control means comprises a clinician input means.“, is similar in scope and would provide analogous clinician input comprised within the control means. Table I listed below is provided to show which claims in the current application 16/532,355 that are rejected on the ground of nonstatutory obviousness-type double patenting and map to claims of U.S. Patent 7,253,824. Table II is provided below to show how the claimed limitations from dependent claims 2, 5 and 9 as an example from the current application 16/532,355 map respectively to dependent claims 2, 5 and 9 of U.S. Patent 7,253,824.








TABLE 1
Current Application: 16/532,355
Claims 2, 5, 6, 9, 14, 15 
U.S. Patent: 7,253,824
Claims 2, 5, 6, 9, 13, 14  


TABLE II
Current Application: 16/532,355 (Claim 2)
U.S. Patent: 7,253,824 (Claim 2)
2. The color shift therapy apparatus according to claim 1 wherein said control means comprises a clinician input CaS.
2. The color shift therapy apparatus according to claim 1 wherein said control means comprises a clinician input means.

Current Application: 16/532,355 (Claim 5)
U.S. Patent: 7,253,824 (Claim 5)
5. The color shift therapy apparatus according to claim 4 wherein said color display means is selected from the group comprising of CRT, LCD, Virtual reality headset or comparable gear, and a television.
5. The color shift therapy apparatus according to claim 4 wherein said color display means is selected from the group comprising of CRT, LCD, and a television.
Current Application: 16/532,355 (Claim 9)
U.S. Patent: 7,253,824 (Claim 9)
9. The method according to claim 8 further comprising providing one optimum therapy program to said patient, student or user for use on said user's own remotely usable apparatus.  

9. The method according to claim 8 further comprising providing one optimum therapy program to said patient for use on said patient's own remotely usable apparatus.  




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 3 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
The term “CaS” recited in claim 2 is a relative term which renders the claim indefinite. Therefore claim 2, as well as claim 3 in relation to its dependency on claim 2, are rejected under 35 U.S.C. 112(b) because the term “CaS” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Claims 11 and 12 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claims 11 and 12 are composed in a form that contains more than one sentence. The claims 11 and 12 are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claims must be in one sentence form only. Note the format of the claims in the following cited patents(US Patent 7,001,413 & US Patent 9,352,170). To advance prosecution the following corrections for claim 12 and 13 to overcome this claim objection are suggested below:
11. The method according to claim 7 further comprising the step of providing another concurrent program display combined with the optimum color therapy program displayed as a partially transparent overlay on said concurrent program[[.]], wherein said concurrent program includes other effective treatment programs, the display of educational, wellness, rehabilitative, productivity or lifestyle programs, or the display of texts or data, image or animation, film, 3D animation and renderings, film effects or motion displays.
12. The color shift therapy apparatus according to claim 1, , including effective educational or treatment programs, text content and data, image or animation, 3D animation and renderings, film, film effects or motion displays, where said display is combined with an audio component and/or audio response feedback.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medes et al.(hereinafter “Medes”, US Patent 7,253,824).
Regarding claim 1, Medes describes a color shift therapy apparatus (col. 8 line 40) comprising: 
a control means (col. 8 line 41); 
a color display means for being viewed by a patient (col. 8 line 42); and 
a driving means for at least providing color shifting signals to said color display in response to said control means for displaying gradation shifting colors on said color display means (col. 8 lines 43-46); 
whereby in response to said control means a color shift from one preselected color to another preselected color is repeatedly performed while changing said one pre-selected color and said another preselected color until an optimum color therapy program of the correct colors and gradation shift is determined (col. 8 lines 47-52); 
whereby said gradation shift between the correct colors is to be repeatedly displayed in therapy (col. 8 lines 52-54).  
Regarding claim 2, Medes describes wherein said control means comprises a clinician input CaS (col. 8 lines 55-57).  
Regarding claim 3, Medes describes wherein said clinician input means comprises at least one selected from the group consisting of a keyboard, a mouse, a joystick and a touch screen (col. 5 lines 44-47 and col. 8 lines 58-61).  
Regarding claim 4, Medes describes wherein said means for providing color shifting signals comprise a central processing unit (col. 8 lines 62-64 and Fig. 2: 4).  
Regarding claim 5, Medes describes wherein said color display means is selected from the group comprising of CRT, LCD, Virtual reality headset or comparable gear, and a television (col. 3 lines 12-16 and col. 8 lines 65-67, in which any current or future computer mobile device(LCD, smartphone, VR headset, etc.) may be utilized to implement the color display as commonly known in the art).  
Regarding claim 6, Medes describes wherein said display means is capable of displaying 256 million possible colors (col. 9 lines 1-3).  
Regarding claim 7, Medes describes said method comprising the steps of placing a patient in front of the color display (col. 9 lines 4-6); providing initial clinician input to the control means to display colors and gradation color shifts on the color display (col. 9 lines 7-9); having said patient, student or other end-user view said colors and gradation color shifts on said color display (col. 9 lines 10-11); determining if said colors and gradation color shifts have a desired effect on said patient, student or other end-user (col. 9 lines 12-13); and changing said colors and gradation color shifts until said desired effect occurs (col. 9 lines 14-15); whereby said gradation color shifts between said colors, having said desired effect, is to be repeatedly displayed in therapy (col. 9 lines 16-18).  
Regarding claim 8, Medes describes further comprising creating and storing an optimum therapy program for said patient, student or user when it is determined that said colors, color overlay or overlays and color shifts are having the desired effect on patient (col. 9 lines 19-22).  
Regarding claim 9, Medes describes further comprising providing one optimum therapy program to said patient, student or user for use on said user's own remotely usable apparatus (col. 9 lines 23-25).  
Regarding claim 10, Medes describes further comprising the steps of transmitting said optimum color therapy program to a remote device (col. 10 lines 1-3).  
Regarding claim 14, Medes describes further comprising a means for transmitting said optimum color therapy program to a remote device (col. 10 lines 12-14).  
Regarding claim 16, Medes describes further comprising a means for storing said optimum color therapy program and for transferring said optimum color therapy program to a detachable apparatus for using said optimum color therapy program at remote locations by said patient (col. 10 lines 18-23).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Medes in view of Seibel (US Patent 6,975,878).
Regarding claim 11, Medes teaches said concurrent program includes other effective treatment programs, the display of educational, wellness, rehabilitative, productivity or lifestyle programs (col. 7 lines 23-32), or the display of texts or data, image or animation, film, 3D animation and renderings, film effects or motion displays (col. 6 lines 18-38).  However, Medes fails to teach further comprising the step of providing another concurrent program display combined with the optimum color therapy program displayed as a partially transparent overlay on said concurrent program. Seibel teaches further comprising the step of providing another concurrent program display combined with the optimum color therapy program displayed as a partially transparent overlay on said concurrent program (col. 7 lines 20-27 and col. 16 lines 51-56, in which an overlay that enables areas of interest to be viewed beneath the overlay, thereby providing a transparent overlay. The overlay is applied to the device implemented high quality therapy rendering which serves as an optimum color therapy program.). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the color therapy display of Medes with the transparent overlay provided by Seibel because this modification would improve the visual appeal of therapy treatment data through providing simultaneous additional transparent data overlaid over the therapy data to avoid the need to display the overlaid data separately on another area of the display. 
Regarding claim 12, Medes teaches these applications include effective educational or treatment programs (col. 7 lines 23-32), text content and data, image or animation, 3D animation and renderings, film, film effects or motion displays (col. 6 lines 18-38), where said display is combined with an audio component and/or audio response feedback (col. 1 lines 7-10, in which the color therapy device is implemented as a computer portable device which is commonly known in the art to comprise an audio component). However, Medes fails to teach optimized color therapy partially transparent programs overlaying other applications or programs. Seibel teaches optimized color therapy partially transparent programs overlaying other applications or programs (col. 7 lines 20-27 and col. 16 lines 51-56, in which an overlay that enables areas of interest to be viewed beneath the overlay, thereby providing a transparent overlay. The overlay is applied to the device implemented high quality therapy rendering which serves as an optimum color therapy program.).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the color therapy display of Medes with the transparent overlay provided by Seibel because this modification would improve the visual appeal of therapy treatment data through providing simultaneous additional transparent data overlaid over the therapy data to avoid the need to display the overlaid data separately on another area of the display.
Regarding claim 13, Medes fails to teach optimized color therapy partially transparent programs overlaying other applications or programs where Virtual Reality headgear is used to display multi-dimensional color therapy projections with or without other useful applications. Seibel teaches optimized color therapy partially transparent programs overlaying other applications or programs (col. 7 lines 20-27 and col. 16 lines 51-56) where Virtual Reality headgear is used to display multi-dimensional color therapy projections with or without other useful applications (col. 3 lines 47-64 and col. 10 lines 29-34). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the color therapy display of Medes with the transparent overlay provided by Seibel because this modification would improve the visual appeal of therapy treatment data through providing simultaneous additional transparent data overlaid over the therapy data to avoid the need to display the overlaid data separately on another area of the display.
Regarding claim 15, Medes teaches wherein said optimum color therapy program is transmitted to a remote device via Internet (col. 10 lines 15-17).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via:
Mail (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0092.pdf), 
Fax (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0097.pdf) or 
EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    77
    145
    media_image2.png
    Greyscale


The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  

For the applicant’s convenience, the examiner has included the following template for authorizing email communications with the examiner if email communication is preferred to telephonic communication. Please note that the authorization must be submitted via mail, facsimile, or EFS-Web (i.e., it cannot be emailed to the examiner): 

________________________________________________________________________
IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


Application Number: 

Filing Date: 

Title: 
Examiner Name: Said Broome

Art Unit: 3649

      *           *           *           *           *           *           *           *         *           *


Date:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

AUTHORIZATION FOR ELECTRONIC COMMUNICATION
Sir:

Recognizing that Internet communications are not secure, I/we hereby authorize the USPTO to communicate with me/us concerning any subject matter of this application by electronic mail. I/We understand that a copy of these communications will be made of record in the application file.

Respectfully submitted, 


By: ______________________________________
Printed Name: 

Email Address: 


________________________________________________________________________
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649